EXHIBIT 10.4

[***] = Information has been omitted and submitted separately to the Securities
and Exchange Commission. Confidential treatment has been requested with respect
to the omitted portions.

 

Google Cloud Platform Discount Addendum

This Addendum (the “Addendum”) amends the Google Cloud Platform License
Agreement previously entered into between Google Inc. ("Google") and the
customer in the signature block below (the "Customer") (the
“Agreement”).  Capitalized terms used but not defined in this Addendum have the
meaning given to them in the Agreement. This Addendum will be effective from the
date countersigned by the last party (the “Addendum Effective Date”).

1. Within 5 business days after the Addendum Effective Date and continuing until
Google applies the prices in Section 2 of this Addendum below, the following
prices will apply:

 

SERVICES

[***] - New Pricing

[***]

    [***]

 

2.  No less than 30 days after [***], the following prices will apply for the
term of the Agreement:

 

SERVICES

[***] - New Pricing

[***]

[***]

[***]

[***]

 

3. [***].

4. Miscellaneous. All other terms and conditions of the Agreement remain
unchanged and in full force and effect.  If the Agreement and the Addendum
conflict, the Addendum will govern. This Addendum is subject to the “Governing
Law” section in the Agreement.

Signed by the parties’ authorized representatives.

 

GOOGLE

 

CUSTOMER: Snap Inc.

 

 

 

By:

/s/ Philipp Schindler

 

By:

/s/ Jerry Hunter

Name:

Philipp Schindler

 

Name:

Jerry Hunter

Title:

Authorized Signatory

 

Title:

VP Core Engineering

Date:

September 29, 2017

 

Date:

September 29, 2017

 

 

 

 

 

CUSTOMER: Snap UK

 

 

 

 

 

 

 

 

By:

/s/ Amanda Reid

 

 

 

Name:

Amanda Reid

 

 

 

Title:

Director

 

 

 

Date:

September 29, 2017

 

 

 

 

1